Citation Nr: 1339857	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left foot disability, to include a left ankle disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to increased ratings for a low back disability, currently rated 10 percent from May 4, 2006 and 20 percent from February 23, 2011.

5.  Entitlement to increased ratings for a left knee disability, currently rated 0 percent from May 4, 2006 and 10 percent from February 23, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1995 and subsequently served in the Reserves from July 1995 to January 2006.

These matters are before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a cervical spine disability, a left ankle disability, and tinnitus, and granted service connection for a low back disability and assigned a 10 percent rating, effective May 4, 2006, and granted service connection for a left knee disability and assigned a noncompensable rating, effective May 4, 2006.  A February 2013 rating decision assigned an increased rating for the Veteran's low back disability of 20 percent, effective February 23, 2011 and also assigned an increased rating for her left knee disability of 10 percent, effective February 23, 2011.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records reflect service in the Reserves from July 1995 to January 2006; however a review of such records does not clearly delineate what period(s) of time she served on ACDUTRA and INACDUTRA.  

Service treatment records during her Reserves service reveal the following:

* A February 9, 1996 record notes that a car accidentally rolled over the Veteran's foot.  It was indicated that she received a mild crush type injury and her foot was bruised.  X-rays showed no fracture or dislocation.
* A March 6, 2000 record indicates that the Veteran reported a history of ringing in her ears.
* An October 23, 2002 radiology record notes central disc bulging of the cervical spine.

As such records are directly related to the service connection claims on appeal, the RO must attempt to verify when the Veteran spent time performing active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) within her periods of service with the Reserves.  

The Board notes that only "Veterans" are entitled to VA compensation under        38 U.S.C.A. §§ 1110 and 1131.  In order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during her Reserve service, the record must establish that she was disabled during ACDUTRA due to a disease or injury incurred or aggravated in the line of duty or she was disabled from an injury incurred or aggravated during INACDUTRA. See 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Following verification of service, the RO should obtain medical opinions regarding these claims, as VA's duty to assist includes a duty to obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A.               § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

With respect to the cervical spine claim, on July 2006 VA examination, cervical degenerative disc disease was diagnosed; however, a medical opinion was not obtained and the etiology of such diagnosis is unclear.  The Veteran reports that her cervical spine problems began in 1987 when a piece of furniture she was moving down a flight of stairs struck her in the jaw, causing trauma to her neck.  Thus, the Board finds that a VA medical opinion is warranted to determine whether her current cervical spine disability is causally related to active service.

With respect to the left foot and ankle disability, on July 2006 VA examination, a left ankle sprain was diagnosed.  During the pendency of the appeal, left plantar fasciitis and left foot pes cavus have also been diagnosed.  An October 2009 treatment record indicated that the Veteran's plantar fasciitis may be related to previous ankle injuries "several years ago."  Accordingly, a medical opinion is needed to determine the etiology of such current left foot and ankle disabilities.

Regarding the claim for tinnitus, on July 2006 VA audiology examination, tinnitus was diagnosed.  A VA medical opinion is required to determine whether her current tinnitus is related to her complaints of ringing in the ears while in service. 

With regard to the Veteran's claims for increased ratings for a low back disability and a left knee disability, the Board notes that updated VA treatment records show that these disabilities may have worsened since the Veteran was last afforded a VA examination in February 2011.  Specifically, a March 2011 record notes that the Veteran reported a "twisting" in her back while having her knees positioned for X-rays.  As for the left knee, in March 2011, the Veteran requested another X-ray for her knee stating that when she last received a knee X-ray, she felt a "pop" or a "twinge" and felt pain after.  January 2013 records note that the Veteran reported left knee swelling and pain for the past five days.  The assessment was left knee pain with swelling and a left knee brace was recommended.  In light of these records and given the length of the intervening period since her last VA examination, VA examinations for her low back and her left knee are indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Identify all periods of ACDUTRA and INACDUTRA between July 1995 to January 2006, to specifically include the type of service on February 9, 1996; March 6, 2000, and October 23, 2002.  Document all efforts made in this regard. 

2.  Following verification of service, the obtain etiology opinions regarding the Veteran's claims for service connection for a cervical spine disability, a left ankle disability, and tinnitus.  Specifically, an opinion should be provided as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current diagnosis of cervical degenerative disc disease is related to periods of active duty, INACDUTRA and/or ACDUTRA, to include whether it is at least as likely as not that the cervical degenerative disc disease was caused by being struck in the face by a piece of heavy furniture in 1987?  For purposes of this opinion, the examiner must accept as fact the Veteran's claim that a piece of heavy furniture hit her in the face in 1987 and caused her jaw to be pushed back to her neck area.  The opinion provider should consider the October 2002 record noting central disc bulging of the cervical spine.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any current left ankle/foot disabilities (to include:
(i) left ankle sprain, 
(ii) left plantar fasciitis, and
(iii) left foot pes cavus
 are related to periods of active duty, INACDUTRA and ACDUTRA?  

Specifically, the opinion provider should to address whether it is at least as likely as not that the diagnosed (1) left ankle sprain, (2) left plantar fasciitis, and (3) left foot pes cavus were caused by a mild crush injury in February 1996 when a car rolled over her foot and/or mandatory runs required by the military?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed tinnitus was caused by noise exposure during periods of active duty, INACDUTRA and ACDUTRA?  For purposes of this opinion, the examiner must accept as fact the Veteran's claim that she lived near the flight line for 7 years while on active duty.  Specifically, the opinion provider should address the Veteran's report of ringing in her ears in March 2000.

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  

3.  Arrange for an appropriate examination to determine the current severity of the Veteran's low back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail (and should include range of motion studies, to include notation of any additional limitations due to factors such as pain, use, etc.)  The findings should also describe whether any neurological manifestations or radiculopathy is present.

4.  Arrange for an appropriate examination to determine the current severity of the Veteran's left knee disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail (and should include range of motion studies).

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


